United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4238
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                        Zibo Li

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                          Submitted: September 29, 2017
                             Filed: October 4, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Zibo Li was found guilty by a jury of conspiracy to traffic in unauthorized
access devices, in violation of 18 U.S.C. § 371, and two counts of possessing
unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(3), (c)(1)(A)(i).
Counsel appeals in a brief filed under Anders v. California, 386 U.S. 738 (1967),
challenging the sufficiency of the evidence and the constitutionality of the sentence
imposed by the district court.1 Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       The evidence at trial included the testimony of cooperating witnesses who
participated at various levels in a scheme that involved selling fraudulently obtained
cellular telephones for a profit. Testimony established that law enforcement officials
searched Li’s home and seized unauthorized access devices and other incriminating
evidence after intercepting boxes containing fraudulently obtained cellular telephones
sent by Li from Minnesota bound for Hong Kong. This evidence was sufficient to
support the jury verdict, notwithstanding Li’s denial of knowledge of the fraudulent
means used by others to obtain the cellular telephones. See 18 U.S.C. § 1029(a)(3)
(possession of unauthorized access devices); United States v. Jenkins-Watts, 574 F.3d
950, 959-60 (8th Cir. 2009) (standard of review and required proof for conspiracy
conviction). Li’s due process rights were not violated by the district court’s
application of a preponderance-of-the-evidence standard in sentence enhancements.
See United States v. Mustafa, 695 F.3d 860, 862 (8th Cir. 2012) (per curiam).

      This court finds no nonfrivolous issues after reviewing the record in
accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-